DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heidler, Jr., US 2005/0235578.
Regarding claim 1:
Heidler discloses a flashing system (18) comprising:
at least one center shield (18a), said at least one center shield configured to have a cavity therein to receive and cover a ledger board (10a) secured to a side wall of a structure (if Applicant disagrees that the base of the roof constitutes a wall, the examiner also holds the position that the flashing system 18 is capable of use with a vertical surface having a ledger board); and 
at least one end cap (18e), said at least one end cap configured to have a cavity therein to receive and cover an end of said ledger board (refer to Fig. 7), 
10wherein said at least one center shield and said at least one end cap have a plurality of surfaces covered by at least one layer of a waterproofing material, 

Regarding claim 2:
Heidler discloses at least one joiner (21), said at least one joiner configured to cover a seam between components of the flashing system (covers the seam on the underside).
Regarding claims 3 and 4:
Heidler discloses at least one inside corner (18d) and outside corner (18c), each inside and outside corner configured to have two cavities therein to receive and cover end portions of respective ledge boards.
Regarding claims 5 and 6:
Heidler discloses wherein said at least one center shield and said at least one end are conjoined during installation of said flashing system or during manufacture.
The determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art.  A comparison of the recited process with the prior art 
Regarding claims 8 and 9:
Heidler discloses wherein said waterproofing material covers all surface of the center shield and end cap.  


Claims 1, 7, 10-12 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knollmeyer, US 2014/0250801.
Regarding claim 1:
Knollmeyer discloses a flashing system (refer to Fig. 2) comprising:
at least one center shield (300), said at least one center shield configured to have a cavity therein to receive and cover a ledger board (104) secured to a wall  (12) of a structure; and 
at least one end cap (102a and 102b), said at least one end cap configured to have a cavity therein to receive and cover an end of said ledger board (refer to Fig. 6A), 
10wherein said at least one center shield and said at least one end cap have a plurality of surfaces covered by at least one layer of a waterproofing material (200), 
whereby said waterproofing material forms a watertight seal preventing water from entering into said structure.
Regarding claim 7:
Knollmeyer discloses wherein the center shield and end caps may be stainless steel or copper (para. 0005).
Regarding claims 10-12:
Knollmeyer discloses wherein said waterproofing material is a liquid bitumen (para. 0097) with a plurality of layers at the center shield (refer to Fig. 2, wherein 500a and 200 overlap).
Regarding claim 18:
Knollmeyer discloses wherein the ledger board is a window shield.

Claims 1 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams, US 6,401,402.
Regarding claim 1:
Williams discloses a flashing system (refer to Fig. 6) comprising:
at least one center shield (1L, 2R), said at least one center shield configured to have a cavity therein to receive and cover a ledger board secured to a wall of a structure; and 
at least one end cap (3R, 4L), said at least one end cap configured to have a cavity therein to receive and cover an end of said ledger board, 
10wherein said at least one center shield and said at least one end cap have a plurality of surfaces covered by at least one layer of a waterproofing material (col. 5, ll. 5-38), 
whereby said waterproofing material forms a watertight seal preventing water from entering into said structure.
Regarding claims 14-15:
Williams discloses wherein the waterproofing material is a peel (col. 5, ll. 22) with an adhesive side that is placed on at least one side of the center shield wherein a plurality of peels (40) are placed on at least one surface of the at least one center shield.

Claim Rejections - 35 USC § 103
Claims 13 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Knollmeyer, US 2014/0250801.
Regarding claim 13:
Knollmeyer does not expressly disclose wherein the waterproofing material has a thickness between 0.3 inches and about 0.83 inches.
It would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the waterproofing material limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  Refer to MPEP § 2144.05.  
There is no evidence that the claimed range provides a criticality that would not be achievable and expected with a reasonable amount of experimentation.
Regarding claims 16-17:
Knollmeyer does not expressly disclose the specific size ranges as claimed.
It would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the size ranges disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  Refer to MPEP § 2144.05.  
There is no evidence that the claimed range provides a criticality that would not be achievable and expected with a reasonable amount of experimentation.

Response to Arguments
Applicant's arguments filed 2/9/2021 have been fully considered but they are not persuasive. 
Regarding applicant’s argument that Heidler discloses a roof coping system, the examiner does not dispute this. However, the roof coping system is also a flashing structure. Applicant further argues that there is zero need for and zero usage of a ledge board or other such device secured to a side of a wall in this reference. As claimed, the ledger board is not required structure. Rather, the claims are directed to the flashing system, wherein the flashing system need be configured to… cover a ledge board secured to a side wall of a structure. The prior art structure of Heidler, while shown to be a flashing system that acts as a roof coping system in a horizontal orientation, anticipates the claimed structure, and further, is configured to cover a ledge board. 
Applicant’s arguments to Heidler further appear to broadly assert that it is not obvious to use the structure of Heidler in the functional manner claimed by Applicant. The rejection is anticipatory, rather than obviousness-type. The question of whether it is obvious to use the structure of Heidler in a vertical manner positioned over a ledger is not germane to the rejection. The structure is configured to and capable of performing that function and therefore the claim is anticipated by Heidler.
Applicant’s argument that the products are not identical is not disputed. However, the invention, as claimed, is anticipated by the prior art of Heidler. Further, whether manufactured on site or at a facility off site, the final product as claimed is anticipated. The fact that the prior art structure has more structure than the claimed invention does not preclude it from being relied upon to anticipate the structural limitations of the claim. As such, the instant invention being “more rudimentary” than Heidler does not obviate Heidler’s relevance or capacity in anticipating the claimed invention.
Limitations have not been read into the claimed invention and claim limitations are allotted their broadest, reasonable interpretation. Applicant’s arguments that certain structures (e.g. the splice plate 21) are not the same as the structure of the invention are not persuasive because a “joiner” as claimed is readily anticipated by a splice plate. The splice plate (21) of Heidler does cover a seam as shown in Figs. 6 and 7.
Applicant similarly argues that the structure of Knollmeyer is radically different from the instant invention. Again, the existence of differing or more complex structure in the prior art does not preclude the teachings of the reference from being relied upon to anticipate a claim.
Regarding Applicant’s argument that Knollmeyer does not have a cavity, the cavity is indicated as the space between the front (vertical) wall and horizontal wall as shown in Fig. 8 of Knollmeyer. As claimed, the cavity does not require a space with three discrete walls connected at two 90 degree bends.
The fact that Knollmeyer functions in a different manner than the functional manner recited in the claimed, does not preclude Knollmeyer from being an anticipatory reference if the structure is capable of performing the claimed function, as is the case here.
Applicant’s arguments to Knollmeyer further appear to broadly assert that it is not obvious to use the structure of Knollmeyer in the functional manner claimed by Applicant. The rejection is anticipatory, rather than obviousness-type. The question of whether it is obvious to use the structure of Knollmeyer positioned over the specific ledger as envisioned by Applicant is not germane to the rejection. The structure is configured to and capable of performing that function and therefore the claim is anticipated by Knollmeyer.
Applicant’s broad assertion that Williams is not configured for usage with a ledger board is unpersuasive. Similar to Knollmeyer, the cavity of Williams can be position about a ledger. The examiner’s response to the arguments directed to Knollmeyer and Heidler are applicable to those against Williams.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT W HERRING whose telephone number is (571)270-3661.  The examiner can normally be reached on Monday-Thursday 7:30a-6:00p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRENT W HERRING/Primary Examiner, Art Unit 3633